UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6234


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEVIN GLENN, a/k/a Manny,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:01-cr-00304-JFM-6)


Submitted:   May 30, 2013                      Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Glenn, Appellant Pro Se. John Francis Purcell, Jr.,
Assistant United States Attorney, Stephen Schenning, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Glenn appeals the district court order denying

his    18   U.S.C.    § 3582(c)(2)       (2006)    motion   for    a   sentence

reduction.      On    appeal,    Glenn    argues   that   the   district     court

erred in denying his motion to reduce his sentence under the

crack cocaine Guidelines amendments because his Guidelines range

was driven by a murder cross-reference that was inappropriately

applied during his original sentencing.               However, his argument

is unavailing, as challenges to the sentencing court’s original

Guidelines calculations, insofar as they are unaffected by the

amendment     at     issue,     are    not   appropriately      raised       in    a

§ 3582(c)(2) motion.          See United States v. Stewart, 595 F.3d

197, 201 (4th Cir. 2010) (acknowledging that consideration of a

§ 3582(c)(2) motion does not constitute “a full resentencing by

the court”); United States v. Dunphy, 551 F.3d 247, 251-52 (4th

Cir.    2009)      (holding     that     § 3582(c)   proceedings       “do        not

constitute a full resentencing of the defendant” and “allow a

limited reduction of sentence . . . while prohibiting a complete

reevaluation” (internal quotation marks omitted)).                For the same

reason, Glenn’s challenge to the original 360-month sentence he

received is not properly before this court.

            Accordingly, we affirm the district court’s judgment.

We deny Glenn’s motion for appointment of counsel.                 We dispense

with oral argument because the facts and legal contentions are

                                         2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.


                                                                 AFFIRMED




                                     3